DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 04, 2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on November 01, 2021 are accepted. 

Specification
	The specification filed November 01, 2021 is accepted.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “trusted execution broker … being configured to select … brokered workload interface being configured to … “ in claims 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,182,484 B2 (hereinafter 484’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the present application correspond to elements of claims 1-18 of the 484’ patent. Claims 1-20 of the present application would have been obvious over claims 1-18 of the 484’ patent because each element of the claims of the present application is anticipated by the claims of the 484’ patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US 2014/0096182 A1 [hereinafter Smith].

As per claim 1, Smith teaches a method of brokering trusted execution of a workload payload among multiple trusted execution platforms, the workload payload including input data, trusted execution code, and one or more trusted execution policies, the method comprising: 
selecting, by a trusted execution broker, at least one of the multiple trusted execution platforms based on the one or more trusted execution policies of the workload payload received from a source computing system, wherein the one or more trusted execution policies of the workload payload are associated with an attestation record, the selecting operation including validating the one or more trusted execution policies by the trusted execution broker using the attestation record [paragraphs 0038-0040]; 
generating a brokered payload including executable trusted execution code and the input data [paragraphs 0038-0040]; and 
returning, to the source computing platform, a workload result based on a brokered result generated from the brokered payload by the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040].
As per claim 11, Smith teaches a system for brokering trusted execution of a workload payload among multiple trusted execution platforms, the system comprising: 
one or more processors [figures 3 and 5]; 
a payload interface executed by the one or more processors and configured to receive, from a source computing system, the workload payload and to return, to the source computing platform, a workload result based on a brokered result, the workload payload including input data, trusted execution code, and one or more trusted execution policies [paragraphs 0038-0040 and figures 3 & 5]; 
a trusted execution broker manager communicatively coupled to the payload interface and executed by the one or more processors, the trusted execution broker manager being configured to select at least one of the multiple trusted execution platforms based on the one or more trusted execution policies of the workload payload received from the source computing system and to generate a brokered payload including executable trusted execution code and the input data, wherein the one or more trusted execution policies of the workload payload are associated with an attestation record and the at least one of the multiple trusted execution platforms are selected based on validation of the one or more trusted execution policies by the trusted execution broker manager using the attestation record [paragraphs 0038-0040 and figures 3 & 5]; and 
a brokered workload interface communicatively coupled to the trusted execution broker manager and executed by the one or more processors, the brokered workload interface being configured to communicate the brokered payload to the selected at least one of the multiple trusted execution platforms and to receive the brokered result generated from the brokered payload by the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040 and figures 3 &5].

As per claim 14, Smith teaches one or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process of brokering trusted execution of a workload payload among multiple trusted execution platforms comprising: 
receiving, from a source computing system, the workload payload, the workload payload including input data, trusted execution code, and one or more trusted execution policies [paragraphs 0038-0040];
selecting, by a trusted execution broker, at least one of the multiple trusted execution platforms based on the one or more trusted execution policies of the workload payload received from the source computing system, wherein the one or more trusted execution policies of the workload payload are associated with an attestation record, the selecting operation including validating the one or more trusted execution policies by the trusted execution broker using the attestation record [paragraphs 0038-0040]; 
generating a brokered payload including executable trusted execution code and the input data [paragraphs 0038-0040]; 
communicating the brokered payload to the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040]; 
receiving a brokered result generated from the brokered payload by the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040]; and 
returning, to the source computing platform, a workload result based on the brokered result [paragraphs 0038-0040].

Asp per claim 2, Smith teaches the method wherein the trusted execution code of the workload payload is associated with the attestation record, and the trusted execution code is decrypted by the selected at least one of the multiple trusted execution platforms and is validated by the selected at least one of the multiple trusted execution platforms using the attestation record [paragraphs 0038-0040].

As per claim 3, Smith further teaches the method wherein the input data of the workload payload is associated with the attestation record, and the input data is decrypted by the selected at least one of the multiple trusted execution platforms and is validated by the selected at least one of the multiple trusted execution platforms using the attestation record [paragraphs 0038-0040].

As per claims 4, 12 and 15, Smith further teaches the method wherein the selecting operation comprises: evaluating the one or more trusted execution policies against the trusted execution platforms to identify one or more of the multiple trusted execution platforms satisfying the one or more trusted execution policies, the one or more of the multiple trusted execution platforms including includes the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040].

As per claims 7 and 18, Smith further teaches the method wherein the generating operation comprises: compiling the trusted execution code for execution by the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040].
 
As per claim 13, Smith further teaches the system wherein the trusted execution broker manager is further configured to compile the trusted execution code for execution by the selected at least one of the multiple trusted execution platforms according to the one or more trusted execution policies [paragraphs 0038-0040].

Allowable Subject Matter
Claims 5, 6, 8-10, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the double patenting rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435